

116 SRES 451 ATS: Congratulating astronauts Dr. Jessica U. Meir and Christina H. Koch for the historic accomplishment of completing the first all-female spacewalk.
U.S. Senate
2019-12-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS1st SessionS. RES. 451IN THE SENATE OF THE UNITED STATESDecember 10, 2019Ms. Collins (for herself, Ms. Stabenow, Mrs. Feinstein, Mrs. Murray, Ms. Cantwell, Ms. Klobuchar, Mrs. Shaheen, Mrs. Gillibrand, Ms. Warren, Mrs. Fischer, Mrs. Capito, Ms. Ernst, Ms. Duckworth, Ms. Hassan, Ms. Harris, Ms. Smith, Mrs. Hyde-Smith, Mrs. Blackburn, Ms. Sinema, Ms. McSally, Ms. Rosen, Ms. Hirono, Ms. Cortez Masto, Ms. Baldwin, and Ms. Murkowski) submitted the following resolution; which was considered and agreed toRESOLUTIONCongratulating astronauts Dr. Jessica U. Meir and Christina H. Koch for the historic accomplishment
			 of completing the first all-female spacewalk.
	
 Whereas, on October 18, 2019, Dr. Jessica U. Meir and Christina H. Koch became the first astronauts to take part in an all-female spacewalk;
 Whereas, although the first spacewalk took place in 1964, the first female spacewalk did not take place until 1984, when Kathryn Sullivan became the first woman of the United States to perform a spacewalk with male astronaut David Leestma;
 Whereas the October 18, 2019 spacewalk was the first spacewalk for Dr. Meir and the fourth spacewalk for Ms. Koch;
 Whereas, during the 7 hour and 7 minute mission, the 2 astronauts successfully replaced a faulty 232-pound battery unit that charges and discharges the solar power system of the International Space Station;
 Whereas Dr. Meir and Ms. Koch continue to perform critical tasks in support of the mission of the National Aeronautics and Space Administration (referred to in this preamble as NASA) and are conducting numerous experiments to advance scientific knowledge and the understanding of the long-term effects of space on humans;
 Whereas Ms. Koch is expected to break the record for the longest single spaceflight by a woman when she completes her mission to the International Space Station, spending 328 total consecutive days in space;
 Whereas Dr. Meir is a native of Caribou, Maine, and her impressive academic credentials include a bachelor of arts in Biology from Brown University, a master of science in Space Studies from the International Space University, and a doctorate in Marine Biology from the Scripps Institution of Oceanography;
 Whereas Ms. Koch is a native of Grand Rapids, Michigan, and her superior academic credentials include a bachelor of science in Electrical Engineering, a bachelor of science in Physics, and a master of science in Electrical Engineering from North Carolina State University;
 Whereas NASA did not even admit women into its astronaut program until 1978; Whereas Dr. Meir and Ms. Koch were both members of the 2013 Astronaut Candidate Class of NASA, which was comprised of 8 astronauts and was the first class to include equal numbers of men and women;
 Whereas Dr. Meir and Ms. Koch are an inspiration to girls and boys across the United States and have spoken to hundreds of students from the International Space Station to answer their questions and to encourage them to pursue their dreams;
 Whereas developing the next generation of women astronauts is a priority for the study and exploration of space: Now, therefore, be it
	
 That the Senate— (1)congratulates and expresses pride in Dr. Jessica U. Meir and Christina H. Koch for successfully completing the first all-female spacewalk in history; and
 (2)supports the efforts of the National Aeronautics and Space Administration (referred to in this resolving clause as NASA) to—
 (A)fully integrate women into the astronaut corps; and (B)ensure that one of the next humans to walk on the Moon will be a woman.